10/19/2020           Case 1:20-cv-00651-GLS-DJS
                              De Blasio warns against violence Document       87-8
                                                               after Cuomo’s new        Filed
                                                                                 virus rules    10/20/20
                                                                                             enrage            Page 1- POLITICO
                                                                                                    Orthodox community of 9


                                                                                                                                 



   -50%                   -50%                 -50%              -64%              -50%                -50%




    THE      FIFTY




    De Blasio warns against violence after Cuomo’s new virus rules enrage

    Orthodox community

    Leaders are encouraging open defiance of the new rules, with the four politicians insisting community members
    would exercise their right to worship without government interference.




             A man walks with his family, Sunday, Oct. 4, 2020, in the Borough Park neighborhood of New York. | Kathy

             Willens/ AP Photo




             By   ERIN   DURKIN   and    ANNA    GRONEWOLD

             10/08/2020     08:31   AM   EDT



https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                              1/9
10/19/2020         Case 1:20-cv-00651-GLS-DJS
                            De Blasio warns against violence Document       87-8
                                                             after Cuomo’s new        Filed
                                                                               virus rules    10/20/20
                                                                                           enrage            Page 2- POLITICO
                                                                                                  Orthodox community of 9




             NEW YORK — Mayor Bill de Blasio warned there would be “no tolerance” for
             violence after a night of furious protests in the city’s Orthodox community over
             new shutdown orders in Brooklyn and Queens — which will take effect
             Thursday morning.

             Neighborhoods in so-called “red zones” where the coronavirus is rapidly
             spreading will face closure of nonessential businesses, strict limits on houses of
             worship, and a ban on gatherings under orders issued by Gov. Andrew Cuomo.
             Infection rates have surged, in some cases as high as 8 percent, as city and state
             leaders nervously stare down a potential second wave of the virus in a city that
             lost close to 24,000 lives and once formed the national epicenter of the Covid-
             19 outbreak.

                                                                 Advertisement




             Orthodox Jewish politicians and community leaders denounced the
             restrictions — as well as the leadership of de Blasio and Cuomo — as protesters
             took to the streets in Borough Park Tuesday night. Videos circulating online
             showed crowds setting fires and blocking a city bus. At least one person was
             assaulted, the mayor confirmed.




https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                        2/9
10/19/2020         Case 1:20-cv-00651-GLS-DJS
                            De Blasio warns against violence Document       87-8
                                                             after Cuomo’s new        Filed
                                                                               virus rules    10/20/20
                                                                                           enrage            Page 3- POLITICO
                                                                                                  Orthodox community of 9




             “There’s a place for peaceful protest, but the NYPD will not tolerate people
             doing harm to others. There will be no tolerance for assaults, for damage to
             property, for setting fires,” de Blasio said at a press briefing Wednesday.
             “Anything like that is unacceptable.”

             The mayor proposed shutdowns in nine zip codes that are home to clusters, but
             Cuomo opted for a plan that will impose escalating restrictions in three color-
             coded zones.

             “We need to stop this outbreak dead in its tracks for the good of all of New York
             City. Remember, we need to do it to save lives,” de Blasio said.

             In the worst problem areas, houses of worship will only be allowed to let in ten
             people at a time. All nonessential businesses must close, and restaurants can
             only be open for takeout. All mass gatherings are prohibited, and public and
             private schools are closed.

             Orthodox leaders quickly lashed out at the new restrictions.

             “We are appalled by Governor Cuomo’s words and actions today,” state Sen.
             Simcha Felder, Assemblymember Simcha Eichenstein, and City Council
             Members Kalman Yeger and Chaim Deutsch said in a joint statement late
             Tuesday night.

                                                                 Advertisement




                                                                           AD




https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                        3/9
10/19/2020         Case 1:20-cv-00651-GLS-DJS
                            De Blasio warns against violence Document       87-8
                                                             after Cuomo’s new        Filed
                                                                               virus rules    10/20/20
                                                                                           enrage            Page 4- POLITICO
                                                                                                  Orthodox community of 9




             “What occurred today can only be described as a duplicitous bait-and-switch,”
             they said, charging that the governor’s “rhetoric in recent days has been
             irresponsible and pejorative, particularly to a community of Holocaust
             survivors and their descendants, for whom his language was reminiscent of
             past verbal attacks on Jewish communities.”

             Leaders are encouraging open defiance of the new rules, with the four
             politicians insisting community members would exercise their right to worship
             without government interference. Yeger urged on a group of protesters in a
             video posted by Boro Park News. “I don’t care who in government thinks that
             they can stop us. They’re wrong. Let them try,” he said.

             The outrage began shortly after Cuomo announced the restrictions Tuesday,
             following a conversation with Orthodox leaders he said he “felt very good”
             about.

             Agudath Israel of America, a prominent Orthodox Jewish organization, said
             the talk “was largely a one-way monologue," according to a statement from
             Tuesday evening.

             Rabbi Yeruchim Silber, director of New York government relations for the
             group, was not on the call, but told POLITICO his colleagues said the governor
             made no mention of reducing synagogue capacity from 50 percent to 10 people.
             The organization plans to file a preliminary injunction against the state “to
             undo this deeply offensive action,” according to an email from the
             organization.

             Schools will also close in designated orange zones surrounding the worst
             clusters, as will higher-risk businesses like gyms. Restaurants can offer outdoor
             but not indoor dining, and houses of worship are limited to 25 people
             immediately outside the red zones.

             In yellow zones, schools will stay open but do weekly, random testing for
             Covid-19. Gatherings are limited to 25 people.
https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                        4/9
10/19/2020         Case
                     9 1:20-cv-00651-GLS-DJS
                           De Blasio warns against violence Document
                                  g                              5 p p 87-8
                                                            after Cuomo’s new        Filed
                                                                              virus rules    10/20/20
                                                                                          enrage            Page 5- POLITICO
                                                                                                 Orthodox community of 9

                                                                 Advertisement




                                                                           AD




             Cuomo, during a short press call Wednesday morning, acknowledged the new
             restrictions are “difficult” and — like initial pushback to stay home orders
             imposed across the state and country this spring — represent a “dramatic shift
             for society.” But he said he is confident in the plan.

             “There were protests almost every day [this spring], so none of this is easy, but
             there are also facts, at the end of the day,” Cuomo said. “These clusters are all
             done by case data. There is nothing arbitrary about this.”

             Citywide, there were 512 new cases of Covid-19 reported Wednesday, a number
             that has been steadily rising in recent days. The positive test rate was 1.39
             percent, whereas cluster areas have seen rates above 3 percent for more than a
             week straight.

             Cuomo, when asked, did not indicate what action he believes should be taken
             to prevent violence from escalating should opposition continue.

             Orthodox leaders and others say the city and state should have done more
             more to prepare the community ahead of the Jewish High Holidays that began
             last month — though there has been no shortage of daily public health
             warnings by the governor and mayor.

             Silber said Jewish leaders who have seen the outbreak ravage their
             communities have been advocating for testing, hand hygiene, social distancing
https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                       5/9
10/19/2020         Case 1:20-cv-00651-GLS-DJS
                            De Blasio warns against violence Document       87-8
                                                             after Cuomo’s new        Filed
                                                                               virus rules    10/20/20
                                                                                           enrage            Page 6- POLITICO
                                                                                                  Orthodox community of 9


             and mask wearing. But he said Covid-19 transmission was largely abated over
             the past few months, lulling some into a false sense of security.

             “There really was a quiet period of three months and a sense of complacency
             did set in. … It kind of hit, and it took a new mindset to educate people that this
             is serious. There is a second wave,” Silber said. “When people feel they are
             being targeted, that is very difficult.”

             Houses of worship and other entities that host illegal gatherings may face fines
             of up to $15,000, under the state orders. The city has yet to fine anyone for not
             wearing a a mask despite large crowds in recent weeks not wearing any face
             coverings.

                                                                 Advertisement




                                                                           AD




             Public Advocate Jumaane Williams, who hails from Brooklyn, also said the city
             did not communicate enough with Orthodox leaders and residents.

             "We cannot not communicate with communities, especially communities we
             know who tend to be a little bit more insular," he said, also criticizing the
             timing of the shutdown. "We should not have ignored that and we should have
             worked with that.”

             But he said that community leaders are also responsible for ensuring
             individuals adhere to public health guidelines, and pointed to comparisons
             with Black Lives Matter marches where many were concerned about risk but
             ultimately saw high percentages of people wearing masks
https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                        6/9
10/19/2020          Case 1:20-cv-00651-GLS-DJS
                             De Blasio warns against violence Document       87-8
                                                              after Cuomo’s new        Filed
                                                                                virus rules    10/20/20
                                                                                            enrage            Page 7- POLITICO
                                                                                                   Orthodox community of 9
             ultimately saw high percentages of people wearing masks.
             Williams, a frequent critic of the mayor and governor, said Cuomo’s plan was a
             slight improvement over the mayor’s, proposed Sunday.

             "There are some problems because we still see lines cutting through blocks,” he
             said. “That doesn't make any sense."

             The city will be working to notify businesses in the affected areas that must
             shut down or adapt to new restrictions. Individuals can be fined up to $1,000
             for failure to wear a mask or practice social distancing, though the city still has
             not disclosed how many face covering fines have been given.

             While the state has released maps of the zones, they in some cases cut through
             the middle of blocks, and precise address-by-address information has yet to be
             released.

             Despite the vows of defiance, de Blasio said he believes faith leaders will follow
             the rules. If they don’t, he said the city is prepared to shut down houses of
             worship. “I think you’ll see, overwhelmingly, adherence to these rules,” he said.

             The shutdowns will last for at least two weeks, but could go longer if the spread
             of Covid-19 is not contained.

             “Certainly there will be sacrifice, and I feel for anyone in the communities
             affected whose livelihood is going to be put on hold. That’s a huge problem,” de
             Blasio said. “The faster we address this challenge, the shorter the shutdown will
             be.”

             Amanda Eisenberg and Madina Touré contributed reporting.


    FILED    UNDER:     NEW   YORK,    ANDREW     CUOMO,     BILL   DE     BLASIO,   B R O O K LY N ,   THE   FIFTY




               Help us do better!


https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                         7/9
10/19/2020         Case 1:20-cv-00651-GLS-DJS
                            De Blasio warns against violence Document       87-8
                                                             after Cuomo’s new        Filed
                                                                               virus rules    10/20/20
                                                                                           enrage            Page 8- POLITICO
                                                                                                  Orthodox community of 9

               To support and inform our journalism, it helps to learn more about you.

               JOB     TITLE




               INDUSTRY




                 Select Industry




                                                                                 Submit




               This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.




    SPONSORED CONTENT                                                                                                              By




    Wikibuy                         pelosiforcongress.org              Paid for by the NRCC               Jaanuu Antimicrobial-   Saving Money Weekly

                                                                                                          Finished Face Masks
    The genius trick                New poll: Mitch                    New York                                                   Seniors On
                                                                                                          The Most
    every Amazon                    McConnell is                       Republicans:                                               Medicare Are In
                                                                                                          Comfortable Face
    shopper should                  trailing Amy                       Donate to Defend                                           For A Big Treat
                                                                                                          Masks You Can
    k                               M G         h   Chi      i         P       id       T                                         Thi   O     b
                                                                                                          W       All D




    Beverly Hills MD                Democratic Governors               Post Fun                           CBS News                Yahoo! Search

                                    Association
    Plastic Surgeon                                                    40 Employees                       Here Are                See search results
                                    Quick Poll: Will
    Tells: “Doing This                                                 Who Publicly                       Celebrities Who         for causes of
                                    You Vote for Biden
    Every Morning                                                      Shamed Their                       Like Donald             chronic dry eyes

    C     S       B     k                                              J     k B                          T




                                                                              About Us


                                                                             Advertising


                                                                     Breaking News Alerts


                                                                               Careers


                                                                     Credit Card Payments



https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                                                8/9
10/19/2020         Case 1:20-cv-00651-GLS-DJS
                            De Blasio warns against violence Document       87-8
                                                             after Cuomo’s new        Filed
                                                                               virus rules    10/20/20
                                                                                           enrage            Page 9- POLITICO
                                                                                                  Orthodox community of 9
                                                                Digital Edition


                                                                     FAQ


                                                                  Feedback


                                                                  Headlines


                                                                    Photos


                                                                 POWERJobs


                                                                    Press


                                                             Print Subscriptions


                                                                Write For Us


                                                                     RSS


                                                                   Site Map




                                                              Terms of Service


                                                                Privacy Policy


                                                             Do not sell my info


                                                       Notice to California Residents




                                                             © 2020 POLITICO LLC




https://www.politico.com/news/2020/10/08/de-blasio-cuomo-orthodox-427847                                                        9/9
